Alice Robie Re snick, J.,
dissenting. I must respectfully dissent as the majority misconstrues our holding in Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089. I also believe the majority has run afoul of the well-reasoned public policy of this state. As the majority correctly points out, the issue before this court is whether underinsured motorist coverage is available to an insured’s estate on a wrongful death claim, when the insured’s policy limits are identical to the tortfeasor’s.
The majority’s recitation of the facts is essentially complete. It should be noted, however, that the decedent (Shaw) was survived by his daughter Linda J. Hill, his son, and his father. Linda J. Hill, appellant herein, is the executor of her father’s estate and filed the present claim in that capacity on behalf of her father’s next of kin. All three of the above persons listed as Shaw’s next of kin are indeed covered under Shaw’s policy with appellee. This policy specifically defines “insureds” pursuant to the underinsured *248motorist coverage provision as follows: “Persons Insured * * * Any person who is legally entitled to recover because of bodily injury to you, a relative who resides in your household, or an occupant of your insured auto.” According to the first portion of this sentence, appellant and Shaw’s other next of kin named in the complaint are thus insureds under the policy issued to Shaw by appellee. This conclusion is further supported by R.C. 2125.02(A)(1), which states:
“An action for wrongful death shall be brought in the name of the personal representative of the decedent for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent, all of whom are rebuttably presumed to have suffered damages by reason of wrongful death, and for the exclusive benefit of the other next of kin of the decedent.”
Appellant and Shaw’s other next of kin are clearly “other person[s] who [are] legally entitled to recover because of bodily injury to [Shaw],” as the policy provides. Therefore, it cannot be questioned that under the policy appellant and Shaw’s next of kin are insured persons who are rebuttably presumed to have suffered damages as a result of Shaw’s death. It is of no consequence that appellant or the persons she represents have suffered no physical injuries. The legislative mandate concerning damages is clear.
Having clarified the identity of the appellant in the present case, I will now turn to the merits. R.C. 3937.18(A)(2) mandates that every auto insurance policy issued in Ohio must contain an underinsured provision, and states as follows:
“Underinsured motorist coverage, which shall be in an amount of coverage equivalent to the automobile liability or motor vehicle liability coverage and shall provide protection for an insured against loss for bodily injury, sickness, or disease, including death, where the limits of coverage available for payment to the insured under all bodily injury liability bonds and insurance policies covering persons liable to the insured are less than the limits for the insured’s uninsured motorist coverage at the time of the accident. The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.”
Appellee contends, and the lower court held, that the underinsured provision in Shaw’s policy does not provide coverage because the tortfeasor’s policy and the insured’s policy contain identical limits: $50,000 per person and $100,000 per accident. While this argument superficially seems practical, it cannot withstand critical analysis.
In Wood, supra, we held at the syllabus that “[e]ach person entitled to recover damages pursuant to R.C. 2125.02 for wrongful death, and who is an insured under an underinsured motorist provision in an insurance policy, has a separate claim and such separate claims may not be made subject to the single person limit of liability in the underinsured motorist provision. (R.C. 2125.02 and 3937.18[A][2], construed and applied.)”6 Therefore, it *249is clear that appellant’s wrongful death claim is not subject to the $50,000 per person limit. Rather, the claim is subject only to the per accident limit contained in Shaw’s policy, which is in the amount of $100,000.7 This crucial distinction is completely disregarded by the majority without even a word, let alone a thorough analysis. Based on our holding in Wood, supra, it is axiomatic that under Shaw’s policy, appellant is entitled to coverage of up to $100,000.
The tortfeasor’s insurance policy provided payment of $50,000. Because appellant is entitled to coverage of up to $100,000 on her father’s (Shaw’s) policy, the tortfeasor was underinsured for the purposes of appellant’s claim. There were two claimants on the tortfeasor’s policy, who exhausted the limits of that policy. As the majority opinion correctly notes, it is not clear which limit in the tortfeasor’s policy was satisfied (i.e., $50,000 per person or $100,000 per accident). Were there only one claimant filing a claim against the tortfeasor in this case, then the majority’s holding would be correct. Given that scenario, a rudimentary comparison of the policies would suffice. However, that is not the case before this court. We are confronted with multiple claimants who filed claims against the tortfeasor’s policy. According to the majority’s holding today, whenever more than one individual is injured in an automobile accident by a tortfeasor with identical policy limits as that of the injured party, those persons so injured would be better situated if their tortfeasor has no automobile insurance whatsoever.8
R.C. 3937.18(A)(2) speaks in terms of limits “* * * available for payment to the insured under * * * insurance policies covering persons liable to the insured. * * *” The proper comparison is thus between the amount available for payment under the tortfeasor’s policy and the limit contained in the underinsured motorist provision of Shaw’s policy. In situations where *250more than one person is injured by the tortfeasor, the amount available for payment must be the amount actually paid under the tortfeasor’s policy. Therefore, a simple comparison of policy limits is shortsighted, and as demonstrated above cannot withstand our pronouncement in Wood, supra.
By accepting appellee’s narrow-minded argument, this court has placed the appellant in a worse position than if the tortfeasor had been completely uninsured. For example, suppose Heugatter (the tortfeasor) had no liability insurance whatsoever. Appellant would then simply file a claim for coverage pursuant to the uninsured provision in tier father’s policy. On the authority of Wood, appellant’s claim would be subject to the per accident limit of $100,000. Therefore, appellant and Shaw’s next of kin would receive as payment the full policy limit of $100,000. According to the majority’s holding reached today, they can recover only $50,000. Thus, it is irrefutable that appellant has been placed in a worse situation than if her father had been killed by an uninsured motorist.
The majority cites James v. Michigan Mut. Ins. Co. (1985), 18 Ohio St. 3d 386, 18 OBR 440, 481 N.E. 2d 272, and states that its holding “is in line with the public policy consideration of assuring that those persons injured by an underinsured motorist would receive at least the same amount of total compensation as they would have received had they been injured by an uninsured motorist.” In James, supra, we recognized that “[u]nderinsured motorist coverage was first required by statute after the legislature discovered the ‘underinsurance loophole’ in uninsured motorist coverage — i.e., persons injured by tortfeasors having extremely low liability coverage were being denied the same coverage that was being afforded to persons who were injured by tortfeasors having no liability coverage. * * *” (Emphasis sic.) Id. at 389, 18 OBR at 443, 481 N.E. 2d at 274-275. We went on to state that the purpose of underinsured coverage was to “* * * assure that persons injured by an underinsured motorist would receive at least the same amount of total compensation that they would have received if they had been injured by an -uninsured motorist.” Id. Based on the above analysis and simple mathematical computations set forth above, it is difficult (if not impossible) to see what public policy consideration the majority is “in line with.”9
The majority states that it does not agree with appellant’s argument that “she would have been in a superior position if the tortfeasor had carried no liability insurance.” Given the analysis set forth above and recognizing the result reached by the majority, it is no great wonder that the majority does not provide support for this conclusion.10 Moreover, the majority states that “the policy language here applies the single limit ($50,000) to ‘all damages arising out of’ a single bodily *251injury (no matter how many separate claims may be involved).” This is the exact type of limitation that was struck down in Wood, supra: “Each person entitled to recover * * * for wrongful death, and who is an insured * * * has a separate claim and such separate claims may not be made subject to the single person limit of liability. * * *” Id. at syllabus.
I would hold that when determining whether a tortfeasor is underinsured for purposes of a wrongful death claim, the proper comparison is between the amount available for payment (i.e., the amount paid) to the claimant under the tortfeasor’s underinsured motorist coverage provision and the limit of coverage contained in the insured’s policy. Because appellant was entitled to the $100,000 per accident limit in her father’s policy and the amount paid to her from the tortfeasor’s policy was $50,000, appellant has a claim for the remaining amount. The court of appeals’ judgment should be reversed and the cause should be remanded.
Sweeney and Douglas, JJ.., concur in the foregoing dissenting opinion.

 The validity of Wood, supra, has been unanimously upheld by this court on two different occasions. See Dick v. Allstate Ins. Co. (1988), 40 Ohio St. 3d 80, 531 N.E. 2d 718; Bohlen v. Mid-American Fire & Cos. Co. (1988), 40 Ohio St. 3d 80, 531 N.E. 2d 719.


 For this reason the court of appeals erred in holding that appellant’s claim stated only one cause of action for wrongful death.


 Consider the following example: Six people are involved in a one-car accident caused by the driver’s (tortfeasor’s) negligence. Furthermore, assume the tortfeasor and all five passengers died in the accident, and that the tortfeasor’s policy provided the same limits as in this case — $50,000/$100,000. The estates of the five passengers would then each assert claims against the tortfeasor’s insurance company. Most likely, the tortfeasor’s insurance company will pay the per accident limit and, hypothetically, award each decedent’s estate $20,000. If each decedent’s individual insurance limits are identical to the tortfeasor’s insurance limits, under the majority’s holding the decedents would not be considered underinsured since their policy limits are identical to the tortfeasor’s policy limits. Thus, they all would be better off if the tortfeasor had no liability insurance at the time of the accident. The inequity of the majority’s holding is obvious.
Furthermore, assume that three of the decedents carried underinsured motorist coverage with limits of $100,000 per person and $300,000 per accident, while two of the decedents carried insurance limits identical to the tortfeasor’s ($50,000/$100,000). The decedents’ estates with the higher policy limits could, consistent with Wood, swpra, each potentially recover up to the $300,000 per accident limit. However, the estates of the two decedents with policy limits identical to the tortfeasor’s limits would each be limited by the majority’s decision today to the recovery of only $20,000 from the tortfeasor’s insurance company, a difference of $280,000!


 Considering the ramifications that today’s majority opinion will have on Ohio drivers, it may be wise for the General Assembly to reconsider this issue in conjunction with the public policy of this state.


 The majority cites Tomlinson v. Skolnik (1989), 44 Ohio St. 3d 11, 540 N.E. 2d 716. However, that case could not be more distinguishable from the present case. Tomlinson involved a cause of action for loss of consortium. The court in Tomlinson was not confronted, with a wrongful death claim. Therefore, the holding in Tomlinson provides no support for the majority’s conclusion, and to suggest that it does completely ignores Wood, supra.